Citation Nr: 1410597	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-05 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to July 2010.  He died in July 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the appellant's claim.

In January 2013, the appellant presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  At the hearing, the appellant submitted additional evidence directly to the Board; she also submitted a written waiver of local consideration of this evidence at that time.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.






REMAND

With respect to the pending claim, the appellant asserts that the Veteran suffered from PTSD as a result of his military service, which caused or contributed to his death.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2013).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2013).

As indicated above, the Veteran died in July 2010, while on active duty.  According to the Certificate of Death, the Veteran died of toxic effects of difluoroetane.  In an administrative decision dated March 2011, the RO determined that the Veteran's death was due to willful misconduct (specifically, substance abuse) and, therefore, does not warrant service connection.  In contrast, the appellant contends that the Veteran incurred PTSD during active duty, which caused or contributed to his death.  See, e.g., the Board hearing transcript dated January 2013.  The appellant specifically argues that the Veteran's substance abuse, which caused his death, was a symptoms of his PTSD, which manifest during his military service.  To this end, the Board notes that service connection or substance abuse is generally not allowed by law, if the substance abuse was acquired as a result of a service-connected disability, then service connection is available.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The Board notes that the Veteran's service treatment records and complete service personnel records have not been associated with his VA claims file.  As these records are potentially relevant to the appellant's claim, a remand is required in order for the RO to attempt to obtain these records.

Moreover, there is no medical opinion of record that addresses the relationship, if any, between the cause of the Veteran's death and his military service.  Accordingly, this claim presents certain medical questions concerning medical nexus that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Thus, on remand, a VA medical opinion must be obtained to address the outstanding questions of nexus pertaining to the pending claim.

The Board further observes that the appellant recently submitted a September 2011 letter from the Department of Army.  This letter suggests there are additional documents located with the Columbus, Georgia, Police Department and the Georgia Division of Public Health that are potentially pertinent to the circumstances of the Veteran's death.  These records are not currently located in the Veteran's VA claims file; accordingly, upon remand, VA should attempt to obtain any such records.



Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release forms where necessary, procure any records pertaining to the Veteran that are located with the Columbus, Georgia, Police Department and the Georgia Division of Public Health, as are identified in the September 2011 letter from the Department of the Army.  All available documents should be associated with the claims file.

2. Contact the appropriate records custodian(s) in an attempt to obtain the Veteran's complete service treatment records and service personnel records.  Any response should be associated with the Veteran's claims file.  The appellant should be informed as to the results of all searches for records.

3. After the above development is completed and all records associated with the claims file, arrange for a physician with appropriate expertise to review the VA claims file and provide a clear, well-reasoned opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran incurred an acquired psychiatric disorder, to include PTSD, during his military service that caused or contributed to his death.

If the examiner determines that the Veteran had an acquired psychiatric disorder, to include PTSD, that manifest during his military service, he/she should address the role, if any, of substance abuse in the Veteran's death; specifically, the examiner should discuss the relationship, if any, between the Veteran's substance abuse and any diagnosed psychiatric disorder.

The examiner should also consider and discuss the Veteran's medical history, as well as, the assertions of the appellant concerning the stressors in the Veteran's personal life prior to his death, including the worsening health of their eldest daughter.

A report must be prepared and associated with the VA claims file.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner must comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, supra.  (The agency of original jurisdiction must ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Review the report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, it must be returned to the physician.

5. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

